Citation Nr: 0010674	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-20 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for service-connected 
herniated nucleus pulposus, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



REMAND

The veteran had active duty from August 1941 to December 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1998, 
from the Columbia, South Carolina, regional office (RO) of 
the Department of Veterans Affairs (VA) which denied an 
increased evaluation for service-connected herniated nucleus 
pulposus.

The veteran claims that his service-connected herniated 
nucleus pulposus has worsened.  The United States Court of 
Claims for Veterans Appeals (formerly U.S. Court of Veterans 
Appeals) (Court) has held a claim for an increased rating for 
a disability to be well grounded when an appellant indicates 
that the severity of the disability has increased.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  
Accordingly, we find the claim for an increased rating of 
herniated nucleus pulposus to be well grounded.

The veteran's disability has been evaluated under Diagnostic 
Code 5293, which pertains to intervertebral disc syndrome.  
Under that code, a 40 percent evaluation is applied for 
severe symptoms characterized by recurring attacks with 
intermittent relief.  A 60 evaluation is the maximum 
evaluation for this diagnostic code, requiring evidence of a 
pronounced condition, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a.

The Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining pertinent outstanding medical 
records as well as adequate VA examinations.  Littke v. 
Derwinski, l Vet. App. 90 (l990).  This duty includes an 
examination by a specialist when needed.  Hyder v. Derwinski, 
l Vet. App. 221 (1991).  In this case, the present record is 
insufficient upon which to rate the veteran's herniated 
nucleus pulposus.  The veteran was afforded a VA medical 
examination in October 1998 and the diagnosis was spinal 
stenosis with facet arthropathy.  There was no diagnosis of 
herniated nucleus pulposus, the service connected disability.  
The veteran has complained of progressively worsening leg 
pain.  From the available medical evidence, however, the 
present nature, severity, and etiology of any neurologic 
symptomatology remain unclear.  Accordingly, further 
examination must be ordered to ensure accurate and 
comprehensive evaluation.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should ensure that all records 
of VA treatment or hospitalization for 
the veteran's service-connected herniated 
nucleus pulposus are associated with the 
claims file.

2.  The veteran should be afforded 
comprehensive VA orthopedic and 
neurological examinations.  The veteran's 
claims folder should be made available to 
the examiners, the receipt of which 
should be acknowledged in the examination 
report(s).  If at all possible, the 
veteran should be examined while he is 
experiencing a period of exacerbation of 
his low back disability.  Any indicated 
studies, including X-rays, computerized 
tomography scans, or electrodiagnostic 
studies, should be performed.  The 
veteran's history, current complaints, 
and examination findings must be reported 
in detail by the examiners. 

The examiners should provide diagnoses of 
all low back disorders present and 
specifically address the veteran's 
complaints of pain radiating into his 
legs.  The examiners should assess the 
etiology and severity of any 
radiculopathy and provide an opinion as 
to whether it is due to the service-
connected herniated nucleus pulposus or 
due to some other pathology demonstrated.  

The examiners should report range of 
active and passive motion of the lumbar 
spine in all planes, state what normal 
lumbar spine motion is in all planes in 
degrees or arc, indicate whether there is 
any muscle spasm or atrophy, and address 
the degree of functional disability 
present, if any, due to pain (as 
supported by adequate pathology and 
evidenced by the veteran's visible 
behavior) related to the service- 
connected herniated nucleus pulposus 
disorder.  

The examiners must specifically determine 
and state whether the veteran does or 
does not have each of the following: 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc.  The severity, frequency, and 
duration of symptomatic attacks also 
should be discussed, along with an 
assessment of whether the subjective 
complaints are consistent with the 
medical findings.

All findings should be reported in 
detail, a complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.  

3.  The RO should then review the 
veteran's claim.  If the examination 
reports are not responsive to the Board's 
instructions, they should be returned to 
the examiners as inadequate.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claim for an increased rating.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 5 -


